10/12/2021
               IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                 July 20, 2021 Session

               HAL EUGENE HILL v. LIESA FRANCINE HILL

                  Appeal from the Circuit Court for Bradley County
                   No. V-13-273       Lawrence H. Puckett, Judge
                      ___________________________________

                           No. E2019-02226-COA-R3-CV
                       ___________________________________


In this post-divorce action, the trial court awarded a judgment in the amount of
$13,835.17 to the father, representing the mother’s retroactive child support obligation.
When calculating the mother’s child support arrearage, the trial court declined to include
the father’s inheritance as income for child support calculation purposes because the
father had used the majority of his inherited funds to pay private school tuition for the
parties’ two children. The court further awarded to the father attorney’s fees and costs in
the amount of $18,394.00 related to a previous child custody modification action. The
mother has appealed. Discerning reversible error, we vacate the trial court’s child
support award and remand the child support issue to the trial court for further proceedings
to determine whether a modification was warranted and if so, the appropriate amount of
child support to be awarded pursuant to the Child Support Guidelines (“the Guidelines”).
We also vacate the trial court’s determination concerning civil contempt and remand that
issue to the trial court as well. Although we affirm the trial court’s decision to award
reasonable attorney’s fees and expenses to the father based on the trial court’s previous
child custody modification, we remand the issue of attorney’s fees relative to child
support enforcement to the trial court for further determination once child support has
been set. We deny the mother’s request for attorney’s fees on appeal.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                Affirmed in Part, Vacated in Part; Case Remanded

THOMAS R. FRIERSON, II, J., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and J. STEVEN STAFFORD, P.J., W.S., joined.

Philip M. Jacobs, Cleveland, Tennessee, for the appellant, Liesa Francine Hill.

Glenna M. Ramer, Chattanooga, Tennessee, for the appellee, Hal Eugene Hill.
                                       OPINION

                         I. Factual and Procedural Background

       Hal Eugene Hill (“Father”) and Liesa Francine Hill (“Mother”) were divorced by
decree of the Bradley County Circuit Court (“trial court”) on July 16, 2013. Two
children were born of the parties’ marriage, a son and a daughter. On January 30, 2015,
Father filed a petition seeking modification of the parties’ permanent parenting plan
(“PPP”), which had been entered at the time of the divorce. Father claimed that a
material change of circumstances had occurred since the divorce in that Mother had
actively interfered with Father’s co-parenting time. Father also asserted that Mother and
the parties’ son (“Son”), who was fifteen years of age at that time, had recently been
involved in a “conflict” that prompted the involvement of law enforcement. According to
Father, although no charges were ultimately filed, Son had been handcuffed and arrested.
Father asserted that since that time, Mother had caused Son emotional distress concerning
the incident and that Son had expressed a preference to live with Father. Father thus
sought to be named primary residential parent for Son and requested that Son be placed
primarily in his care. Father also sought a resultant modification of his child support
obligation.

       The trial court conducted a hearing on April 23, 2015, and heard testimony from
Son, who testified in chambers, as well as both parties. The transcript of the court’s
ruling from this hearing indicates that Son expressed a preference to reside with Father
because of alleged verbal and emotional abuse by Mother. The court stated that Son had
acknowledged his wrongdoing concerning the physical altercation with Mother and had
asked to be removed from that situation so that a similar event would not occur in the
future. The court further noted that although Mother had accused Father of attempting to
poison her, she did not exhibit fear of Father. The court stated that Father had denied any
such action, and the court found Father to be credible in that regard. The court
characterized Mother as “aggressive” based on her behavior exhibited in court. The trial
court therefore determined that Mother presented a risk of substantial harm to Son and
awarded primary custody of Son to Father.

       On June 17, 2015, the trial court entered a written order providing that Father
would be designated primary residential parent for Son. In turn, the court awarded to
Mother co-parenting time with Son of two weekends per month to coincide with the
weekends that the parties’ daughter was with Mother. The court did not address Father’s
request for modification of his child support obligation and did not alter Mother’s
designation as primary custodian of the parties’ daughter.

       On March 2, 2017, Father filed another petition seeking modification of the
parties’ co-parenting schedule. Father claimed that Mother had continued to direct her
anger toward Father to Son and that as a result, Son no longer wished to visit Mother.
                                          -2-
Father proffered that Son would turn eighteen in November 2017. Father further asserted
that it was in Son’s best interest to discontinue his visits with Mother.

       On March 13, 2017, Mother filed a motion seeking to modify the parties’ co-
parenting schedule and to have Father held in civil contempt. Mother asserted, inter alia,
that Father had alienated Son from her, that Son was in trouble at school, that Son was
using alcohol and tobacco while with Father, and that Son was engaged with his
computer “virtually all night.” Mother also averred that Father had failed to allow her to
exercise her two weekends of co-parenting time per month with Son and had
discontinued Son’s counseling. Mother sought custody of both children and to be
designated as primary residential parent for both. On April 5, 2017, Mother filed an
answer and counter-petition in response to Father’s modification petition, propounding
the same allegations as in her March 2017 motion. Father subsequently filed an answer
to Mother’s counter-petition, denying Mother’s allegations.

       Following four continuances and a change of counsel for Mother, Mother filed
another counter-petition on May 9, 2018, alleging that Father should be held in civil
contempt; however, this petition focused upon Father’s child support obligation.
According to Mother’s averments, Father had been ordered in 2014 to pay child support
in the amount of $853.34 per month and had never been relieved of that financial
responsibility. Mother sought to have Father held in contempt due to his failure to pay
child support to her following the previous custody modification.

       The trial court conducted a hearing on December 4, 2018. During the hearing,
Father testified that when his mother passed away in 2014, he inherited certain real
property and personalty, such that he received a distribution of $200,000.00 in 2014 and
later acquired another lump sum distribution of $110,000.00 in addition to a small IRA
and various other items of value.

       In its subsequent written order entered on March 3, 2019, the trial court
acknowledged that when it transferred custody of Son to Father via its June 2015 order, it
had failed to address the issue of whether Father’s child support obligation should be
modified. The court determined that this transfer of custody constituted a material
change in circumstance warranting a modification of child support.

       The trial court stated that Mother had sought to have the court consider monies
inherited by Father as income for child support calculation purposes. Furthermore, the
court observed that the parties had entered into a mediated agreement on March 19, 2014,
wherein Father agreed to pay the children’s private school tuition in addition to the
regular amount of child support. The court found that Father had inherited approximately
$350,000.00 and that from 2015 through 2018, Father had utilized his inheritance to pay
the children’s collective private school tuition of $200,000.00. According to the court,
although inherited funds are typically considered income for child support purposes, it
                                            -3-
would be unjust to do so here because Father had expended the majority of those funds to
pay additional child support in the form of private school tuition.

        The trial court found that the parties’ respective incomes for 2015 through 2018
were:

                             Mother’s income            Father’s income
2015                          $140,008.00                 $156,000.00
2016                          $138,000.00                 $164,039.00
2017                          $135,000.00                 $148,000.00
2018                          $135,000.00                 $148,000.00


The court concluded that Father should receive a retroactive award of child support from
Mother due to the court’s 2015 order transferring custody of Son to Father. The court
therefore ordered the parties to submit child support worksheets for the years 2015
through 2018, reflecting the amount that would have been required of Father had his
inheritance been included as income.

       On November 19, 2019, the trial court entered an order granting a judgment to
Father for Mother’s retroactive child support obligation in the amount of $13,835.17.
The court concluded that this amount would satisfy Mother’s obligation through the date
of the children’s respective graduations from high school. Although Mother’s request for
attorney’s fees was denied, the court awarded attorney’s fees and expenses to Father, as
related to the custody matter only, in the total amount of $18,394.00. Mother timely filed
a notice of appeal.

       On April 6, 2020, this Court entered a show cause order directing Mother to
demonstrate that the trial court’s judgment was final inasmuch as no child support
worksheets were attached thereto and Mother’s contempt claim had never been
addressed. On September 29, 2020, the trial court entered an order following this Court’s
remand and adopted three child support worksheets as the basis for its award of
retroactive child support to Father. The trial court entered a second order on that same
date, denying Mother’s contempt claim and explaining that Mother’s motion for new trial
had not been considered because this Court did not direct the trial court to address it
following the notice of appeal’s filing.




                                          -4-
                                   II. Issues Presented

       Mother presents the following issues for our review, which we have restated and
reordered slightly:

      1.     Whether the trial erred by declining to include in Father’s income,
             for the purpose of calculating child support, the inheritance that
             Father received during the relevant timeframe.

      2.     Whether the trial court erred by excluding Father’s inheritance
             because he had used a portion of those funds to pay the children’s
             private school tuition as he had previously agreed to do.

      3.     Whether the trial court erred in granting relief to Father.

      4.     Whether the trial court erred by denying Mother’s counter-petition
             for civil contempt based on Father’s failure to pay his ordered
             amount of child support.

      5.     Whether the trial court erred by awarding attorney’s fees to Father
             and by denying Mother’s request for attorney fees.

      6.     Whether Mother is entitled to attorney’s fees on appeal.

                                III. Standard of Review

       Determinations regarding child support are reviewed under an abuse of discretion
standard. See Mayfield v. Mayfield, 395 S.W.3d 108, 114-15 (Tenn. 2012); State ex rel.
Williams v. Woods, 530 S.W.3d 129, 136 (Tenn. Ct. App. 2017). As this Court has
explained:

             Prior to the adoption of the Child Support Guidelines, trial courts
      had wide discretion in matters relating to child custody and support.
      Hopkins v. Hopkins, 152 S.W.3d 447, 452 (Tenn. 2004) (Barker, J.,
      dissenting). Their discretion was guided only by broad equitable principles
      and rules which took into consideration the condition and means of each
      parent. Brooks v. Brooks, 166 Tenn. 255, 257, 61 S.W.2d 654, 654 (1933).
      However, the adoption of the Child Support Guidelines has limited the
      courts’ discretion substantially, and decisions regarding child support must
      be made within the strictures of the Child Support Guidelines. Berryhill v.
      Rhodes, 21 S.W.3d 188, 193 (Tenn. 2000); Jones v. Jones, 930 S.W.2d 541,
      545 (Tenn. 1996); Smith v. Smith, 165 S.W.3d 279, 282 (Tenn. Ct. App.
      2004).
                                           -5-
      ***

              Because child support decisions retain an element of discretion, we
      review them using the deferential “abuse of discretion” standard. This
      standard is a review-constraining standard of review that calls for less
      intense appellate review and, therefore, less likelihood that the trial court’s
      decision will be reversed. State ex rel. Jones v. Looper, 86 S.W.3d 189,
      193 (Tenn. Ct. App. 2000); White v. Vanderbilt Univ., 21 S.W.3d 215, 222-
      23 (Tenn. Ct. App. 1999). Appellate courts do not have the latitude to
      substitute their discretion for that of the trial court. Henry v. Goins, 104
      S.W.3d 475, 479 (Tenn. 2003); State ex rel. Vaughn v. Kaatrude, 21
      S.W.3d 244, 248 (Tenn. Ct. App. 2000). Thus, a trial court’s discretionary
      decision will be upheld as long as it is not clearly unreasonable, Bogan v.
      Bogan, 60 S.W.3d 721, 733 (Tenn. 2001), and reasonable minds can
      disagree about its correctness. Eldridge v. Eldridge, 42 S.W.3d 82, 85
      (Tenn. 2001); State v. Scott, 33 S.W.3d 746, 752 (Tenn. 2000).
      Discretionary decisions must, however, take the applicable law and the
      relevant facts into account. Ballard v. Herzke, 924 S.W.2d 652, 661 (Tenn.
      1996). Accordingly, a trial court will be found to have “abused its
      discretion” when it applies an incorrect legal standard, reaches a decision
      that is illogical, bases its decision on a clearly erroneous assessment of the
      evidence, or employs reasoning that causes an injustice to the complaining
      party. Perry v. Perry, 114 S.W.3d 465, 467 (Tenn. 2003); Clinard v.
      Blackwood, 46 S.W.3d 177, 182 (Tenn. 2001); Overstreet v. Shoney’s, Inc.,
      4 S.W.3d 694, 709 (Tenn. Ct. App. 1999).

Richardson v. Spanos, 189 S.W.3d 720, 725 (Tenn. Ct. App. 2005).

      Regarding adherence to the Guidelines, this Court has explained:

      In Tennessee, awards of child support are governed by the Child Support
      Guidelines (“the Guidelines”) promulgated by the Tennessee Department of
      Human Services Child Support Services Division. Tenn. Code Ann. § 36-
      5-101(e)(2). Tennessee’s Child Support Guidelines have the force of law.
      Jahn v. Jahn, 932 S.W.2d 939, 943 (Tenn. Ct. App. 1996). Statutes and
      regulations pertaining to child support are intended to “assure that children
      receive support reasonably consistent with their parent or parents’ financial
      resources.” State ex rel. Vaughn v. Kaatrude, 21 S.W.3d 244, 248-49
      (Tenn. Ct. App. 2000); see also Tenn. Comp. R. & Regs. 1240-02-04-
      .01(3)(e). Courts are therefore required to use the child support guidelines
      “to promote both efficient child support proceedings and dependable,
      consistent child support awards.” Kaatrude, 21 S.W.3d at 249; see also
                                          -6-
      Tenn. Code Ann. § 36-5-101(e); Tenn. Comp. R. & Regs. 1240-02-04-
      .01(3)(b), (c).

Williams, 530 S.W.3d at 137 (quoting Sykes v. Sykes, No. M2012-01146-COA-R3-CV,
2013 WL 4714369, at *2 (Tenn. Ct. App. Aug. 28, 2013) (footnote omitted in Williams)).

                           IV. Child Support and Inheritance

       Mother argues that the trial court erred by declining to include in the Father’s
income, for the purpose of calculating child support, the inheritance that Father received
in 2014 and 2015. Mother also contends that the trial court should have included Father’s
inherited funds as income despite the fact that Father had used part of those funds to pay
for the children’s private school expenses. Father counters that the trial court had
discretion concerning its decision of whether to include the inherited funds as income and
that such discretion was not abused in this matter.

       Concerning the issue of whether inheritance can be considered and included as
income for the purpose of setting child support, as this Court recognized in Wadhwani v.
White, No. M2015-01447-COA-R3-CV, 2016 WL 4579192, at *17 (Tenn. Ct. App. Aug.
31, 2016):

             The Child Support Guidelines define gross income as including “all
      income from any source . . . whether earned or unearned.” Tenn. Comp. R.
      & Regs. 1240-02-04-.04. Gross income specifically includes such “one-
      time” distributions as prizes, lottery winnings, and gifts that can be
      converted to cash. Id. Ergo, this Court has previously determined that
      “money received by inheritance can be considered as income under the
      guidelines.” Ford v. Ford, No. 01A01-9611-CV-00536, 1998 WL 730201,
      at *4 (Tenn. Ct. App. Oct. 21, 1998). Courts should, however, “focus on
      ‘income regularly received by the obligor.’” Id. (quoting Whisenhunt v.
      Whisenhunt, No. 02A01-9506-CV-00126, 1997 WL 305296, at *3 (Tenn.
      Ct. App. June 9, 1997)).

The Wadhwani Court accordingly determined that the trial court did not abuse its
discretion in considering the father’s inheritance as income. See id; see also
Hommerding v. Hommerding, No. M2008-00672-COA-R3-CV, 2009 WL 1684681, at *4
(Tenn. Ct. App. June 15, 2009) (“[I]t is within the court’s discretion whether to include
the cash assets from an inheritance as part of the non-custodial parent’s income.”). The
Wadhwani Court further determined that the trial court did not abuse its discretion in
averaging the father’s inheritance over a period of ten years rather than counting it as
income only in the year it was received, concluding:


                                          -7-
      To have counted this entire sum as income for one year would have
      produced a falsely elevated child support award, which Father would likely
      be unable to maintain once the inherited funds were depleted. We
      determine the trial court’s approach of dividing the total sum over a ten-
      year period to be fair and equitable.

Wadhwani, 2016 WL 4579192, at *17.

       In Wadhwani, we relied upon this Court’s earlier decision in Ford v. Ford, No.
01A01-9611-CV-00536, 1998 WL 730201 (Tenn. Ct. App. Oct. 21, 1998). The Ford
Court stated in pertinent part:

             Determining the obligor parent’s income is an indispensable part of
      every child support proceeding. See Turner v. Turner, 919 S.W.2d 340,
      344 (Tenn. Ct. App. 1995). Tenn. Comp. R. & Regs. r. 1240-2-4-.03(3)(a)
      defines “gross income” to include “all income from any source . . . whether
      earned or unearned.” Thus, money received by inheritance can be
      considered as income under the guidelines. See Lescher v. Lescher, 679
      S.W.2d 463, 465-66 (Tenn. Ct. App. 1984); see also In re Marriage of
      Armstrong, 831 P.2d 501, 503 (Colo. Ct. App. 1992); Connell v. Connell,
      313 N.J. Super. 426, 712 A.2d 1266, 1269 (N.J. Super. Ct. App. Div. 1998).
      Accordingly, we hold that the trial court correctly considered all the funds
      Mr. Ford received from the Betty J. Ford Testamentary Trust in
      determining Mr. Ford’s child support obligation.

              However, inheritance, like other income, can sometimes come to a
      recipient over a span of time. That matters, because courts setting child
      support ordinarily look not so much to the source of the income—whether
      inheritance, wages, or lottery winnings—as they look to the dependability
      of its continued receipt. See, e.g. Crayton v. Crayton, 944 P.2d 487, 490
      (Alaska 1997) (ordering a trial court in setting child support to consider as
      income money given by a father to his obligor daughter where it was
      undisputed that the cash gifts would continue through time).

             Courts should be wary of increasing child support based on possible
      income that is merely speculative. See Whisenhurst v. Whisenhurst, No.
      02A01-9506-CV00126, 1997 WL 305296, at *3 (Tenn. Ct. App. June 9,
      1997) (No Tenn. R. App. P. 11 application filed). Instead, they should
      focus on “income regularly received by the obligor.” See Whisenhurst v.
      Whisenhurst, 1997 WL 305296, at *3; see, e.g., Smith v. Smith, No. 01A01-
      9705-CH-00216, 1997 WL 672646, at *3 (Tenn. Ct. App. Oct. 29, 1997)
      (No Tenn. R. App. P. 11 application filed) (allowing courts to consider
      capital gains from exercised stock options where there is no indication that
                                          -8-
       such stock options to the obligor will cease); Moore v. Youngquist, No.
       01A01-9012-CH-00433, 1991 WL 57982, at *1 (Tenn. Ct. App. April 19,
       1991) (No Tenn. R. App. P. 11 application filed) (holding that lottery
       winnings paid to the lottery winner regularly over time should be
       considered income for purposes of determining child support).

1998 WL 730201, at *4. See, e.g., Smith v. Smith, No. M2003-02033-COA-R3-CV, 2005
WL 1384896, at *10 (Tenn. Ct. App. June 10, 2005) (affirming the trial court’s decision
to “calculate child support by using [the father’s] net inheritance remaining . . . as a basis
for imputing future investment income and calculating child support.”).

        In the case at bar, the trial court recognized in its March 2019 order: “Generally a
parent’s inheritance that increases the parent’s standard of living should be considered as
income under the guidelines,” citing Wadhwani, 2016 WL 4579192, at *17. The court
further stated that based on precedent from this Court, “the Court must treat Father’s
inheritance as ‘presumptive’ income to him under the guidelines.” We agree with the
trial court’s analysis in this respect.

       However, the trial court proceeded to explain its rationale:

       When a court deviates from “presumptive” guideline support, the
       guidelines require the court to make certain findings:

              (c)    When ordering a deviation from the presumptive
                     amount of child support established by the Guidelines,
                     the tribunal’s order shall contain written findings of
                     fact stating:

              1.      The reasons for the change or deviation from the
                      presumptive amount of child support that would have
                      been paid pursuant to the Guidelines; and

              2.      The amount of child support that would have been
                      required under the Guidelines if the presumptive
                      amount had not been rebutted; and

              3.      How, in its determination,

              (i)     Application of the Guidelines would be unjust or
                      inappropriate in the particular case before the tribunal;
                      and


                                            -9-
             (ii)    The best interests of the child for whom support is
                     being determined will be served by deviation from the
                     presumptive guideline amount.

      Tenn. Comp. R. & Regs. 1240-2-4-.07(1)(c) (2008).

            A Court deviating from “presumptive guideline support” . . . “shall
      consider all available income of the parents,”

             . . . and shall make a written finding that an amount of child
             support other than the amount calculated under the Guidelines
             is reasonably necessary to provide for the needs of the minor
             child or children for whom support is being determined in the
             case immediately under consideration.

      Tenn. Comp. R. & Regs. 1240-2-4-.07(2)(a) (2008).

       The trial court subsequently reviewed the applicable law relating to extraordinary
educational expenses, determining that Father’s payment of private school tuition
constituted an upward deviation pursuant to the Guidelines. The court ultimately
concluded:

      [I]t would be unjust and inappropriate to include Father’s inheritance
      income as part of his income for purposes of calculating child support since
      he used it to pay private school tuition and the inheritance did not increase
      his standard of living above that of the children, rather, it went directly to
      support their higher standard of living. Father’s use of the inheritance did
      not deprive the children of support. To further increase Father’s child
      support obligation by adding to his income (under the guideline support
      calculation) sums which Father spent on extraordinary educational
      expenses would be an inappropriate and unjust application of the
      guidelines—a true “double dip” into the same income pool.

      ***

      The Court finds it is in the children’s best interest that Father pay their
      extraordinary educational expenses and that the deviation from presumptive
      income from his inheritance be ordered subject to worksheets to be filed as
      late filed exhibits to this order. (As required by Tenn. Comp. R. & Regs.
      1240-2-4-.07(1)(c)2, to reflect the amount of Father’s presumptive support
      if his Three hundred fifty thousand dollar ($350,000.00) inheritance were
      spread over all the years since he received it.)

                                          - 10 -
Upon our thorough review, we find error with the trial court’s analysis respecting this
approach.

        In its March 2019 order, the trial court initially concluded that it “must treat
Father’s inheritance as ‘presumptive’ income to him under the guidelines.” Later in the
same order, however, the court declined to include Father’s inheritance as income for the
purposes of calculating guideline child support because Father had voluntarily paid
additional support in the form of private school tuition, constituting extraordinary
educational expenses. The trial court then directed the parties to file child support
worksheets “reflect[ing] the amount of Father’s presumptive support if his Three hundred
fifty thousand dollar ($350,000.00) inheritance were spread over all the years since he
received it,” so that “the deviation from presumptive income from his inheritance” could
be addressed.1 Respectfully, the trial court’s methodology utilized in its calculation of
child support is not in accordance with the directives of the Guidelines.

        As this Court has elucidated:

                Child support, including any modification of support, is governed by
        statute. Tennessee Code Annotated § 36-5-101(g) governs modification.
        Kaplan v. Bugalla, 188 S.W.3d 632, 636 (Tenn. 2006); Wine v. Wine, 245
        S.W.3d 389, 393 (Tenn. Ct. App. 2007). In an action to modify an existing
        support order, the initial inquiry is “whether there is a ‘significant variance’
        between the current obligation and the obligation set by the Guidelines.”
        Wine v. Wine, 245 S.W.3d at 394.

Murphy v. State Child Support Servs., No. M2012-02514-COA-R3-JV, 2014 WL
1715092, at *4 (Tenn. Ct. App. Apr. 29, 2014).

       Accordingly, the trial court was first tasked to ascertain whether there was a
significant variance of “at least [a] fifteen percent (15%) difference in the current support
obligation and the proposed support obligation” before modification was appropriate.
See Tenn. Comp. R. & Regs. 1240-02-04-.05(2)(a), (b); see also Tenn. Code Ann. § 36-
5-101(g)(1) (2021) (“Upon application of either party, the court shall decree an increase
or decrease of support when there is found to be a significant variance[.]”). “An order
may be modified to reflect a change in the number of children for whom a parent is
legally responsible, a Parenting Time Adjustment, and Work-Related Childcare only
upon compliance with the significant variance requirement specified in Rule 1240-02-04-
.05.” Tenn. Comp. R. & Regs. 1240-02-04-.05(7) (emphasis added). Furthermore,
Father, as the parent seeking to modify the child support obligation, would have the

1
  We note that these worksheets do not appear in the appellate record. The trial court later adopted
worksheets seemingly reflecting an income for Father in accordance with his tax returns and not including
his inheritance as income.
                                                 - 11 -
burden of proving that a significant variance existed. See Tigart v. Tigart, No. M2020-
01146-COA-R3-CV, 2021 WL 4352539, at *4 (Tenn. Ct. App. Sept. 24, 2021).

       To determine whether a significant variance existed, the trial court maintained the
responsibility of calculating guideline child support utilizing the child support
worksheets, pursuant to Tenn. Comp. R. & Regs. 1240-02-04-.04, and “current evidence
of the parties’ circumstances.” See Tenn. Comp. R. & Regs. 1240-02-04-.05(3); see also
Murphy, 2014 WL 1715092, at *6 (“The Guidelines mandate the use of Worksheets
promulgated by the Department and the maintenance of the completed Worksheets ‘as
exhibits in the tribunal’s files or as attachments to the order.’”). In calculating guideline
child support, the court initially would be required to determine the parents’ respective
gross incomes, as explained previously. See Smith, 2005 WL 1384896, at *10. The court
should incorporate its findings concerning the parents’ gross incomes into the worksheet,
along with the number of co-parenting days awarded to each parent. See Tenn. Comp. R.
& Regs. 1240-02-04-.04. Finally, the court should make adjustments for allowed
additional expenses, such as health insurance premiums and work-related child care
expenses. See id; see also Baker v. Baker, No. M2020-00374-COA-R3-CV, 2021 WL
287845, at *3 (Tenn. Ct. App. Jan. 28, 2021).

       Following these delineated steps results in the calculation of a current presumptive
child support order. See id. When comparing the previously ordered child support to the
current presumptive child support amount for the purpose of determining whether a
significant variance exists, the court must “not include the amount of any previously
ordered deviations or proposed deviations in the comparison.” See Tenn. Comp. R. &
Regs. 1240-02-04-.05(4); see also Tigart, 2021 WL 4352539, at *4.

       If a significant variance were found to exist and modification to be appropriate,
then, only after the current presumptive child support amount was calculated as explained
above, the trial court would consider whether any type of deviation was warranted. See
Tenn. Comp. R. & Regs. 1240-02-04-.07(1)(b) (“The tribunal may order as a deviation an
amount of support different from the amount of the presumptive child support order if the
deviation complies with the requirements of this paragraph (1) and with this chapter.”).
This is the juncture in the analysis when the trial court should make appropriate findings
of fact regarding the reasons for the deviation, the “amount of child support that would
have been required under the Guidelines if the presumptive amount had not been
rebutted,” whether application of the guidelines would be unjust, and whether the child’s
best interest will be served by the deviation. Tenn. Comp. R. & Regs. 1240-02-04-
.07(1)(c).2

2
  In cases such as the one at bar when the child support in question is being awarded retroactively, the
trial court should also take note of the instructions contained in Tenn. Comp. R. & Regs. 1240-02-04-
.06(4) concerning retroactive support with regard to averaging parents’ incomes and calculating the
judgment based on the number of months in the appropriate period.
                                                - 12 -
       In the present action, the trial court failed to determine whether a significant
variance existed such that modification of the existing child support order was warranted.
The trial court also failed to determine the amount of the current presumptive child
support order, a step necessary to the determination of whether a significant variance
existed, before concluding that a deviation was warranted. As such, the trial court failed
to incorporate the appropriate process set forth by the Guidelines. Moreover, the
worksheets ultimately adopted by the trial court do not correspond with the court’s earlier
determination that Father’s inheritance income should have been included when
calculating the presumptive child support amount. Rather, the worksheets adopted by the
court appear to reflect an income for Father in accordance with his tax returns and do not
include his inheritance. As such, the appellate record does not support the trial court’s
ultimate modification of the parties’ child support order.

        We note that Mother has posited in her appellate brief that the trial court was
prohibited from granting Father a modification of child support because Father had
intentionally failed to pay the previously ordered support for a period of time. According
to Mother, the “[Guidelines] provide that an intentional act of a party limits a court from
granting a modification of current support order.” Mother provides no authority for this
statement, however, and we have been unable to locate any such provision in the
Guidelines. We note that Mother petitioned the trial court for a finding of civil contempt
concerning Father, and we conclude that her arguments concerning Father’s failure to pay
support are best addressed with regard to her contempt claim, which will be reviewed in
the following section of this Opinion.

       In conclusion, for the foregoing reasons, the trial court’s child support award must
be vacated and the case remanded to the trial court for further proceedings to determine
whether a modification of child support was warranted and if so, the appropriate amount
of child support to be awarded based on the Guidelines. If a modification is found to be
warranted, when calculating the appropriate amount of child support to be awarded, the
amount of the presumptive child support order must be calculated by the court before
making a determination of whether deviation is appropriate.

                                  V. Contempt of Court

        Mother contends that the trial court erred by denying her counter-petition for civil
contempt. Mother asserts that Father should have been found in civil contempt for his
failure to pay child support as previously ordered for the period spanning April 23, 2015,
to December 4, 2018. Father argues in response that the trial court’s decision was correct
because Father had custody of Son during that time period and because the trial court
ultimately determined Mother owed child support to Father retroactively to the date of
filing his petition to modify in 2015.

                                           - 13 -
      The trial court, in relevant part, stated in its September 2020 order:

      The Court’s final order satisfied any alleged arrears claimed to be owed by
      [Father] to [Mother] in her Counter Petition for Contempt, therefore a
      “finding of contempt would serve no purpose.” Luplow vs. Luplow, 450
      S.W.3d 105, 119 (Tenn. Ct. App. 2014). [Father] had nothing left to
      perform for a child support obligation for the months in question and in
      effect, though he was never found to be in contempt, he purged himself of
      any civil contempt because he was awarded a judgment for unpaid child
      support from and after the temporary hearing in 2015 through the trial in
      this matter. The Court specifically overrules the Petition for Contempt as it
      was subsumed by the Petition for Modification filed by [Father].

We agree with the trial court’s reasoning in this regard. As this Court has previously
explained:

      Punishment in civil contempt actions “is designed to coerce compliance
      with the court’s order.” Doe v. Bd. of Prof’l Responsibility of Supreme
      Court of Tennessee, 104 S.W.3d 465, 473 (Tenn. 2003). In civil contempt
      proceedings, “the one in contempt has the ‘keys to the jail’ and can purge
      the contempt by complying with the court’s order.” Ahern v. Ahern, 15
      S.W.3d 73, 79 (Tenn. 2000) (citing Tenn. Code Ann. § 29-9-104; Garrett v.
      Forest Lawn Mem’l Gardens, Inc., 588 S.W.2d 309, 315 (Tenn. Ct. App.
      1979)); see also Self v. Self, No. M2014-02295-COA-R3-CV, 2015 WL
      5610657, at *1 (Tenn. Ct. App. Sept. 23, 2015) (“The court ruled that
      Father was not in civil contempt because he had cured his contemptuous
      conduct and we find no error with the contempt ruling.”).

Abney v. Pace, No. M2020-00182-COA-R3-CV, 2021 WL 3877763, at *7 (Tenn. Ct.
App. Aug. 31, 2021). Based on its determination that Father did not owe child support to
Mother for the time period in question, the trial court was within its discretion in
determining that Father should not be held in civil contempt. See, e.g., Konvalinka v.
Chattanooga-Hamilton Cty. Hosp. Auth., 249 S.W.3d 346, 358 (Tenn. 2008).

       Having determined that the trial court’s findings and conclusions concerning child
support must be vacated, however, and because the trial court’s determination concerning
civil contempt was predicated in large measure on those findings and conclusions, we
must accordingly vacate the court’s determination regarding contempt as well. If, upon
remand, the trial court is unable to determine that a modification of child support is
warranted, the court may be compelled to revisit the issue of civil contempt.



                                           - 14 -
       Father postulates that Mother has waived this issue by failing to testify at trial.
Father has cited no authority for this position. As our Supreme Court has previously
explained concerning civil contempt:

      Civil contempt claims based upon an alleged disobedience of a court order
      have four essential elements. First, the order alleged to have been violated
      must be “lawful.” Second, the order alleged to have been violated must be
      clear, specific, and unambiguous. Third, the person alleged to have
      violated the order must have actually disobeyed or otherwise resisted the
      order. Fourth, the person’s violation of the order must be “willful.”

Konvalinka, 249 S.W.3d at 354-55 (footnotes omitted). Although Mother would have the
burden of proving each of these elements, we have been presented with no reason that she
would be required to testify in order to do so. We therefore conclude that this contention
is without merit.

                                   VI. Attorney’s Fees

                     A. Attorney’s Fees Awarded in the Trial Court

       Mother asserts that the trial court erred in awarding attorney’s fees to Father and
denying her request for attorney’s fees. Mother posits that because she was the party
seeking to enforce the trial court’s previous child support order, she was due an award of
attorney’s fees, pursuant to Tennessee Code Annotated § 36-5-103(c), and Father was
not. Father contends that the trial court’s award of attorney’s fees was not based on its
modification of the prior child support award. Rather, Father asserts that the trial court
awarded fees relative to the modification of child custody in 2015. Following our careful
review of the appellate record, we agree with Father.

       The trial court’s November 2019 order specifically states that “[Father’s] Motion
for Attorney Fees is granted with regard to the custody matters only.” The trial court
awarded attorney’s fees and expenses to Father in the total amount of $18,394.00. An
affidavit from Father’s counsel is attached to the November 2019 order, substantiating
this amount and clarifying that the fees and expenses claimed were related solely to the
custody modification action. We therefore conclude that Mother’s contentions regarding
the fees and expenses awarded to Father are unavailing.

        Concerning Mother’s argument that she was entitled to an award of fees at trial
pursuant to Tennessee Code Annotated § 36-5-103(c) (2017), we note that the version of
this statutory section in effect when the modification petition was filed provides that the
“plaintiff spouse may recover from the defendant spouse, and the spouse or other person
to whom the custody of the child, or children, is awarded may recover from the other
spouse reasonable attorney fees incurred in enforcing any decree for alimony and/or child
                                           - 15 -
support . . . .”3 This statutory provision has been interpreted as authorizing a trial court to
award attorney’s fees incurred in an action to modify child support. See Wiser v. Wiser,
339 S.W.3d 1, 20 (Tenn. Ct. App. 2010); Huntley v. Huntley, 61 S.W.3d 329, 341 (Tenn.
Ct. App. 2001) (interpreting the statute as giving courts authority to award fees in child
support modification cases generally); Williams v. Williams, No. E2004-00423-COA-R3-
CV, 2005 WL 1219955, at *9 (Tenn. Ct. App. May 24, 2005) (concluding that the parent
who successfully sought an increase in child support “was entitled to recover such
reasonable attorney fees as were fixed and allowed by the Trial Court in its discretion”).

      Such an award of attorney’s fees is within the trial court’s discretion. See Huntley,
61 S.W.3d at 341. As our Supreme Court has explained:

              Discretionary decisions must take the applicable law and the relevant
       facts into account. An abuse of discretion occurs when a court strays
       beyond the applicable legal standards or when it fails to properly consider
       the factors customarily used to guide the particular discretionary decision.
       A court abuses its discretion when it causes an injustice to the party
       challenging the decision by (1) applying an incorrect legal standard, (2)
       reaching an illogical or unreasonable decision, or (3) basing its decision on
       a clearly erroneous assessment of the evidence.

Lee Med., Inc. v. Beecher, 312 S.W.3d 515, 524 (Tenn. 2010) (internal citations omitted).

       The trial court denied Mother’s request for an award of attorney’s fees,
presumably based on the fact that the court had neither enforced Father’s support
obligation nor increased it as a result of Mother’s petition. Instead, the trial court
determined that Mother owed child support to Father retroactive to the date of filing of
Father’s modification petition in 2015. Having concluded that the trial court’s
determination concerning child support must be vacated and remanded, however, we
remand the issue of attorney’s fees concerning child support enforcement to the trial
court as well.


3
 Effective May 3, 2018, the General Assembly has amended Tennessee Code Annotated § 36-5-103(c) to
substitute the following language in place of the previous subsection:

       A prevailing party may recover reasonable attorney’s fees, which may be fixed and
       allowed in the court’s discretion, from the non-prevailing party in any criminal or civil
       contempt action or other proceeding to enforce, alter, change, or modify any decree of
       alimony, child support, or provision of a permanent parenting plan order, or in any suit or
       action concerning the adjudication of the custody or change of custody of any children,
       both upon the original divorce hearing and at any subsequent hearing.

See 2018 Tenn. Pub. Acts, Ch. 905, § 1 (H.B. 2526).

                                                 - 16 -
                              B. Attorney’s Fees on Appeal

        Finally, Mother urges that she is entitled to an award of attorney’s fees on appeal
because the appeal represents a continuation of her efforts to enforce the child support
order. We reiterate that inasmuch as the trial court’s determination concerning child
support must be vacated, we have no basis upon which to conclude that Mother would be
entitled to an award of attorney’s fees for enforcing Father’s child support obligation at
this time. We therefore decline to award attorney’s fees to Mother on appeal pursuant to
Tennessee Code Annotated § 36-5-103(c).

                               VII. Remaining Arguments

        In the argument section of his appellate brief, Father purports to raise additional
issues related to the trial court’s findings concerning Father’s income and the allocation
of private school tuition. We note, however, that Father failed to raise these issues in his
statement of the issues. Inasmuch as issues not raised in the statement of the issues may
be considered waived, we decline to address Father’s additional arguments. See Ethridge
v. Estate of Ethridge, 427 S.W.3d 389, 395 (Tenn. Ct. App. 2013) (“Issues not raised in
the statement of the issues may be considered waived.”).

                                    VIII. Conclusion

       For the foregoing reasons, we vacate the trial court’s child support award and
remand the child support issue to the trial court for further proceedings to determine
whether a modification of child support was warranted and if so, the appropriate amount
of child support to be awarded pursuant to the Guidelines. We also vacate the trial
court’s determination concerning civil contempt and remand that issue to the trial court as
well. Although we affirm the trial court’s decision to award attorney’s fees and expenses
to Father based on the trial court’s previous child custody modification, we remand the
issue of attorney’s fees with regard to child support enforcement to the trial court for
further determination after child support has been set. We deny Mother’s request for
attorney’s fees on appeal. Costs on appeal are assessed one-half to the appellant, Liesa
Francine Hill, and one-half to the appellee, Hal Eugene Hill.




                                                    s/ Thomas R. Frierson, II_____________
                                                    THOMAS R. FRIERSON, II, JUDGE




                                           - 17 -